—Order, Supreme Court, New York County (Barry Cozier, J.), entered December 24, 1998, which denied defendant-appellant’s motion to compel plaintiff’s disclosure of certain documents, unanimously affirmed, without costs.
Disclosure of the two spreadsheets appellant seeks was properly denied, after an in camera inspection, on the ground that they were prepared by accountants hired by plaintiff’s former attorneys in anticipation of litigation (CPLR 3101 [d] [2]; see, Stevenson Corp. v Dormitory Auth., 112 AD2d 113, 119). *118While appellant’s demand for all of the financial records of plaintiffs decedent’s various business concerns that plaintiff retrieved from the decedent’s former accountant, and which were commingled with other documents in storage, is too broad and burdensome, the IAS Court’s directive that plaintiff prepare a schedule of the documents reflecting the loan transactions which the decedent’s tax accountant signed on behalf of the decedent is an appropriate first step in identifying the material and necessary documents. We have considered appellant’s other arguments and find them unavailing. Concur— Ellerin, P. J., Rosenberger, Tom, Andrias and Buckley, JJ.